Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
A thorough search was conducted including non-patent literature and no prior art taken individually or in any combination, teach, inter alia, the combination of elements as recited in the independent claims, 1, 8 and 15, specifically the limitation: “based on the analysis of the first attribute data, determine whether an anomaly is present in the first attribute data, wherein determining whether an anomaly is present in the first attribute data further includes determining whether one of: an overpayment and an underpayment have been made to the first user”. The dependent claims are also allowed.
Allowable Subject Matter
Claims 1-5, 7-12, 14-19, 21 are allowed. The prior art references most closely resembling the Applicant’s claimed invention are Honda et al. (20210294950), Yoshisawa et al. (CN 102044116 A) and Harte et al. (20200358778). As per the independent claims 1, 19 and 20 the prior art of record Honda discloses: 
a computing platform, comprising: at least one processor (claim 22); 
a communication interface communicatively coupled to the at least one processor (claim 22); and 
a memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: receive first attribute data and a plurality of associated source elements for a plurality of users (par 57, 168); 

based on the analysis of the first attribute data, determine whether an anomaly is present in the first attribute data (par 109, 179); 
responsive determining that an anomaly is present in the first attribute data (par 39): 
transmit the notification to a computing device of a second user different from the first user (par 91); 
compare the data associated with the anomaly and the data associated with the first user to pre-stored rules (par 39); and
responsive to determining that an anomaly is not present in the first attribute data, receive and analyze additional attribute data (par 39).
	Yoshisawa discloses:
generate a notification including data associated with the anomaly and data associated with a first user associated with the anomaly (par 188).
Harte discloses:
generate, based on the comparing, an instruction modifying access to one or more systems from which the plurality of associated source elements is received (par 37); and
transmit the generated instruction modifying access to the one or more systems from which the plurality of associated source elements is received to the one or more systems from which the plurality of source elements is received for execution (par 37).
The combination of Honda, Yoshisawa and Harte does not teach:

These uniquely distinct features render claims 1-5, 7-12, 14-19, 21 allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621